
	

113 S1268 IS: To approve an agreement between the United States and the Republic of Palau.
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1268
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Wyden (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To approve an agreement between the United States and the
		  Republic of Palau.
	
	
		1.Approval of the agreement
			 between the United States and the Republic of Palau
			(a)DefinitionsIn
			 this section:
				(1)AgreementThe
			 term Agreement means the Agreement and appendices signed by the
			 United States and the Republic of Palau on September 3, 2010.
				(2)Compact of free
			 associationThe term Compact of Free Association
			 means the Compact of Free Association between the Government of the United
			 States of America and the Government of Palau (48 U.S.C. 1931 note; Public Law
			 99–658).
				(b)Results of
			 compact review
				(1)In
			 generalTitle I of Public Law 99–658 (48 U.S.C. 1931 et seq.) is
			 amended by adding at the end the following:
					
						105.Results of
				compact review
							(a)In
				generalThe Agreement and appendices signed by the United States
				and the Republic of Palau on September 3, 2010 (referred to in this section as
				the Agreement), in connection with section 432 of the Compact of
				Free Association between the Government of the United States of America and the
				Government of Palau (48 U.S.C. 1931 note; Public Law 99–658) (referred to in
				this section as the Compact of Free Association), are
				approved—
								(1)except for the
				extension of article X of the Agreement Regarding Federal Programs and
				Services, and Concluded Pursuant to article II of title II and section 232 of
				the Compact of Free Association; and
								(2)subject to the
				provisions of this section.
								(b)Withholding of
				fundsIf the Republic of Palau withdraws more than $5,000,000
				from the trust fund established under section 211(f) of the Compact of Free
				Association in any of fiscal years 2011, 2012, or 2013, amounts payable under
				sections 1, 2(a), 3, and 4(a), of the Agreement shall be withheld from the
				Republic of Palau until the date on which the Republic of Palau reimburses the
				trust fund for the total amounts withdrawn that exceeded $5,000,000 in any of
				those fiscal years.
							(c)Funding for
				certain provisions under Section 105 of compact of free
				associationWithin 30 days of enactment of this section, out of
				any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary of the Interior such sums as are
				necessary for the Secretary of the Interior to implement sections 1, 2(a), 3,
				4(a), and 5 of the Agreement, which sums shall remain available until expended
				without any further appropriation.
							(d)Authorizations
				of appropriationsThere are authorized to be appropriated—
								(1)to the Secretary
				of the Interior to subsidize postal services provided by the United States
				Postal Service to the Republic of Palau, the Republic of the Marshall Islands,
				and the Federated States of Micronesia $1,500,000 for each of fiscal years 2014
				through 2024, to remain available until expended; and
								(2)to the head of each Federal entity
				described in paragraphs (1), (3), and (4) of section 221(a) of the Compact of
				Free Association (including the successor of each Federal entity) to carry out
				the responsibilities of the Federal entity under section 221(a) of the Compact
				of Free Association such sums as are necessary, to remain available until
				expended.
								.
				(2)OffsetSection
			 3 of the Act of June 30, 1954 (68 Stat. 330, 82 Stat. 1213, chapter 423), is
			 repealed.
				(c)Payment
			 schedule; withholding of funds; funding
				(1)Compact section
			 211(f) fundSection 1 of the
			 Agreement shall be construed as though the section reads as follows:
					
						1.Compact section
				211(f) fundThe Government of the United States of
				America (the Government of the United States) shall contribute
				$30,250,000 to the Fund referred to in section 211(f) of the Compact in
				accordance with the following schedule—
							(1)$11,000,000 in fiscal year 2014;
							(2)$3,000,000 in each of fiscal years 2015
				through 2017;
							(3)$2,000,000 in each of fiscal years 2018
				through 2022; and
							(4)$250,000 in fiscal year
				2023.
							.
				(2)Infrastructure
			 maintenance fundSubsection (a) of section 2 of the Agreement
			 shall be construed as though the subsection reads as follows:
					
						(a)The Government of
				the United States shall provide a grant of $6,912,000 for fiscal year 2014 and
				a grant of $2,000,000 annually from the beginning of fiscal year 2015 through
				fiscal year 2024 to create a trust fund (the Infrastructure Maintenance
				Fund) to be used for the routine and periodic maintenance of major
				capital improvement projects financed by funds provided by the United States.
				The Government of the Republic of Palau will match the contributions made by
				the United States by making contributions of $150,000 to the Infrastructure
				Maintenance Fund on a quarterly basis from the beginning of fiscal year 2014
				through fiscal year 2024. Implementation of this subsection shall be carried
				out in accordance with the provisions of Appendix A to this
				Agreement.
						.
				(3)Fiscal
			 consolidation fundSection 3 of the Agreement shall be construed
			 as though the section reads as follows:
					
						3.Fiscal
				consolidation fundThe
				Government of the United States shall provide the Government of Palau
				$10,000,000 in fiscal year 2014 for deposit in an interest bearing account to
				be used to reduce government arrears of Palau. Implementation of this section
				shall be carried out in accordance with the provisions of Appendix B to this
				Agreement.
						.
				(4)Direct economic
			 assistanceSubsection (a) of section 4 of the Agreement shall be
			 construed as though the subsection reads as follows:
					
						(a)In addition to
				the economic assistance of $13,147,000 provided to the Government of Palau by
				the Government of the United States in each of fiscal years 2010, 2011, 2012,
				and 2013, and unless otherwise specified in this Agreement or in an Appendix to
				this Agreement, the Government of the United States shall provide the
				Government of Palau $69,250,000 in economic assistance as follows—
							(1)$12,000,000 in
				fiscal year 2014;
							(2)$11,500,000 in
				fiscal year 2015;
							(3)$10,000,000 in
				fiscal year 2016;
							(4)$8,500,000 in
				fiscal year 2017;
							(5)$7,250,000 in
				fiscal year 2018;
							(6)$6,000,000 in
				fiscal year 2019;
							(7)$5,000,000 in
				fiscal year 2020;
							(8)$4,000,000 in
				fiscal year 2021;
							(9)$3,000,000 in
				fiscal year 2022; and
							(10)$2,000,000 in
				fiscal year 2023.
							The funds
				provided in any fiscal year under this subsection for economic assistance shall
				be provided in 4 quarterly payments (30 percent in the first quarter, 30
				percent in the second quarter, 20 percent in the third quarter, and 20 percent
				in the fourth quarter) unless otherwise specified in this Agreement or in an
				Appendix to this
				Agreement..
				(5)Infrastructure
			 projectsSection 5 of the Agreement shall be construed as though
			 the section reads as follows:
					
						5.Infrastructure
				projectsThe Government of the
				United States shall provide grants totaling $40,000,000 to the Government of
				Palau as follows: $30,000,000 in fiscal year 2014; and $5,000,000 annually in
				each of fiscal years 2015 and 2016; towards 1 or more mutually agreed
				infrastructure projects in accordance with the provisions of Appendix C to this
				Agreement.
						.
				(d)Continuing
			 programs and lawsSection 105(f)(1)(B)(ix) of the Compact of Free
			 Association Amendments Act of 2003 (48 U.S.C. 192ld(f)(1)(B)(ix)) is amended by
			 striking 2009 and inserting 2024.
			(e)Passport
			 requirementSection 141 of Article IV of Title One of the Compact
			 of Free Association shall be construed and applied as if it read as
			 follows:
				
					141.Passport
				requirement
						(a)Any person in the
				following categories may be admitted to, lawfully engage in occupations, and
				establish residence as a nonimmigrant in the United States and its territories
				and possessions without regard to paragraphs (5) or (7)(B)(i)(II) of section
				212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5) or
				(a)(7)(B)(i)(II)), provided that the passport presented to satisfy section
				212(a)(7)(B)(i)(I) of such Act is a valid unexpired machine-readable passport
				that satisfies the internationally accepted standard for machine
				readability—
							(1)a person who, on
				September 30, 1994, was a citizen of the Trust Territory of the Pacific
				Islands, as defined in title 53 of the Trust Territory Code in force on January
				1, 1979, and has become and remains a citizen of Palau;
							(2)a person who
				acquires the citizenship of Palau, at birth, on or after the effective date of
				the Constitution of Palau; or
							(3)a naturalized
				citizen of Palau, who has been an actual resident of Palau for not less than
				five years after attaining such naturalization and who holds a certificate of
				actual residence.
							(b)Such persons
				shall be considered to have the permission of the Secretary of Homeland
				Security of the United States to accept employment in the United States.
						(c)The right of such
				persons to establish habitual residence in a territory or possession of the
				United States may, however, be subjected to non-discriminatory limitations
				provided for—
							(1)in statutes or
				regulations of the United States; or
							(2)in those statutes
				or regulations of the territory or possession concerned which are authorized by
				the laws of the United States.
							(d)Section 141(a)
				does not confer on a citizen of Palau the right to establish the residence
				necessary for naturalization under the Immigration and Nationality Act, or to
				petition for benefits for alien relatives under that Act. Section 141(a),
				however, shall not prevent a citizen of Palau from otherwise acquiring such
				rights or lawful permanent resident alien status in the United
				States.
						.
			
